DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-6, the cited prior art of record does not teach or discloses an apparatus over other claim features “a plurality of first panels, each first panel having a first radial dimension and a first chordal dimension; a plurality of second panels, each second panel having a second radial dimension and a second chordal dimension, the second radial dimension being smaller than the first radial dimension, the second chordal dimension being smaller than the first chordal dimension, wherein a second panel is of a size to fit inside a first panel; wherein when the antenna is in operative configuration, the first panels and the second panels are secured to the reflector, the first panels and second panels being in an alternating arrangement when the antenna is in a stowed configuration, the first panels and the second are separated from the reflector hub, the second panels are nested inside the first panels and the first panels are in a stacked arrangement” as recited in claim 1. 
In regards to claims 7-12 and 19-20, the cited prior art of record does not teach or discloses an apparatus over other claim features “a first panel of the first plurality of panels having a first radial dimension and a first chordal dimension, other panels of the first plurality of panels having successively smaller radial dimensions and successively smaller chordal dimensions such that the first plurality of panels may be at least partially nested together in stacked configuration when separated from the reflector; and a first panel of the second plurality of panels having a second radial dimension and a second chordal dimension, other panels of the second plurality of panels having smaller radial dimension may be either the same as , or different from, the first radial dimension, and the first chordal dimension” as recited in claim 7.
In regards to claims 13-18, the cited prior art of record does not teach or discloses an apparatus over other claim features “wherein, when the apparatus is in an operative configuration, the panels of the first plurality of panels and the panels of the second plurality of panels are secured to the reflector hub, the panels of the first plurality of panels arranged in descending order by the first dimension and the panels of the second plurality of panels arranged in a descending order by the second dimension and wherein, when the apparatus is in stowed configuration, the panels of the first plurality of panels and the panels of the second plurality of panels are separated from the reflector hub, the panels of the first plurality panels being nested in a descending order by the first dimension, and the panels of the second plurality of panels being nested in a descending order by the second dimension.” as recited in claim 13.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Geen [US 2012/0326921 A1] who teaches apparatus and a method for the provision of an antenna reflector which is provided in the form of a substantially circular parabolic dish provided to receive and/or transmit signals over known frequency ranges. The reflector can be moved between storage and in-use positions by the movement of segments of the reflector manually, but more typically by drive means connected thereto.
The primary reason of allowance of the claim is improvement with wherein, when the apparatus is in an operative configuration, the panels of the first plurality of panels and the panels of the second plurality of panels are secured to the reflector hub, the panels of the first plurality of panels arranged in descending order by the first dimension and the panels of the second plurality of panels arranged in a descending order by the second dimension and wherein, when the apparatus is in stowed configuration, the panels of the first plurality of panels and the panels of the second plurality of panels are separated from the reflector hub, the panels of the first plurality panels being nested in a descending order by the first dimension, and the panels of the second plurality of panels being nested in a descending order by the second dimension.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844